 
   Exhibit 10.2
 
[azrxlogo.jpg]
 
December ___, 2017
 
[Holders’ names and addresses]
 
Re:           
Reprice Offer of Common Stock Purchase Warrants
 
To Whom It May Concern:
 
AzurRx BioPharma, Inc. (the “Company”) is pleased to offer to you the
opportunity to reprice the exercise of the common stock purchase warrants set
forth on the signature page hereto (the “Reprice Warrants”), which represents at
least one-half of the common stock purchase warrants to purchase shares of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), currently
held by you (the “Holder”), which Reprice Warrants may include Common Stock
purchase warrants first issued on or about June 5, 2017 that have an exercise
price of $4.00 per share and are set to expire on December 31, 2017 (the “$4.00
Warrants”). The Reprice Warrants, the Remaining Warrants (defined below) and the
shares of common stock, par value $0.0001 per share (“Common Stock”), underlying
the Reprice Warrants and the Remaining Warrants (“Warrant Shares”) have been
registered pursuant to registration statement on Form S-1 (File No. 333-219385)
(the “Registration Statement”). The Registration Statement is currently
effective and, upon exercise of the Reprice Warrants and the Remaining Warrants,
will be effective for the issuance of the Warrant Shares. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Warrant
Agreement, dated as of ________, 20__, between the Company and the Holder
(“Warrant Agreement”), pursuant to which the Company issued warrants (the
“Warrants”), including the Reprice Warrants and the Remaining Warrants.
 
In consideration for the exercise of the Reprice Warrants (each, a “Warrant
Exercise”), the Company hereby offers you a reduced exercise price of the
Reprice Warrants to $2.50 (the “Reduced Price”) from the date hereof until
January 7, 2018 (such period, the “Exercise Period”); provided, however, the
Exercise Period will not extend the expiration date of the $4.00 Warrants past
December 31, 2017. The Holder may exercise the Reprice Warrants at any time and
from time to time during the Exercise Period, or, in the case of the $4.00
Warrants, on or before December 31, 2017, but the Holder is under no obligation
to exercise any of the Reprice Warrants. By executing this letter agreement, the
Holders acknowledges that the Company is only offering the Reduced Exercise
Price in consideration for exercising at least one-half of the Common Stock
purchase warrants currently held by the Holder.
 
In addition, the Company hereby offers to amend each of your Common Stock
purchase warrants that are not Reprice Warrants (the “Remaining Warrants”), to
reduce the applicable exercise price thereof to $3.25 per share. A list of the
Remaining Warrants is set forth on the signature page hereto.
 
In connection with the transactions described herein, the Company agrees to the
representations, warranties and covenants set forth on Annex A attached hereto.
 
If this Offer is accepted and this letter agreement is executed on or before
8:00 a.m. (New York City time) on January 7, 2018 and the aggregate Exercise
Price for all Reprice Warrants is received by the Company, then the Company
shall file a Current Report on Form 8-K with the Securities and Exchange
Commission within four (4) trading days of receiving such funds disclosing all
material terms of the transactions contemplated hereunder, including a form of
this agreement as an exhibit thereto (“8-K Filing”). The Company shall file a
prospectus supplement to the Registration Statement with the Securities and
Exchange Commission disclosing the Reduced Price of the Reprice Warrants and the
amendment of the Remaining Warrants within one (1) trading day following the 8-K
Filing. From and after the issuance of the 8-K Filing, the Company represents to
the Holder that it shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents that is not disclosed in the
8-K Filing. The Company represents, warrants and covenants that, upon each
Warrant Exercise, all of the Warrant Shares shall be delivered electronically
through the Depository Trust Company within ten (10) business day of the date
the Company receives the aggregate Exercise Price (or, with respect to shares of
Common Stock that would otherwise be in excess of the Beneficial Ownership
Limitation, within ten (10) business day of the date the Company is notified by
Holder that its ownership is less than the Beneficial Ownership Limitation).
Except as set forth herein, the terms of the Reprice Warrants and the Remaining
Warrants, including but not limited to the obligations to deliver the Warrant
Shares, shall remain in effect. In the event any conflicts between this letter
agreement and the terms and conditions set forth in any Reprice Warrant or
Remaining Warrant arise, the terms and conditions set forth in this letter
agreement shall control.
 
The Company acknowledges and agrees that the obligations of the Holder under
this letter agreement are several and not joint with the obligations of any
other holder of Common Stock purchase Warrants of the Company (each, an “Other
Holder”) under any other agreement related to the exercise of such Warrants
(“Other Warrant Exercise Agreement”), and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder or under any
such Other Warrant Exercise Agreement. Nothing contained in this letter
agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and the Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement or any Other Warrant Exercise
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this letter agreement, and it shall not be necessary for
any Other Holder to be joined as an additional party in any proceeding for such
purpose.
 
 
 
***************
 
 
760 Parkside Avenue Downstate Biotechnology Incubator Suite 304 Brooklyn, NY
11226
646-699-7855 info@azurrx.com
 
-1-

 
 
To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail: ________,
attention: _______, on or before 8:00 am (New York City time) on _________,
20__.
 
Please do not hesitate to call me if you have any questions.
 
Sincerely yours,
 
AZURRX BIOPHARMA, INC.
 
By: ______________________
Name: Johan M. (Thijs) Spoor
Title: President and Chief Executive Officer
 
 
Accepted and Agreed to:
 
Name of Holder: ________________________________________________________
Signature of Authorized Signatory of Holder: _________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Aggregate Exercise Price to be delivered to the Company:
__________________________
 
DTC Instructions:
 
 
 
 
Reprice Warrants:
 
Warrant No.
 
Issuance Date
 
Expiration Date
 
No. of Warrant Shares
 
Original Exercise Price
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
Remaining Warrants:
 
Warrant No.
 
Issuance Date
 
Expiration Date
 
No. of Warrant Shares
 
Original Exercise Price
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
-2-

 
 
Annex A
 
Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:
 
(a) Registration Statement. The Warrant Shares are registered for issuance on a
Registration Statement on Form S-1 (File No. 333-219385) (the “Registration
Statement”) and the Company knows of no reasons why such registration statement
shall not remain available for the issuance and resale of such Warrant Shares
for the foreseeable future. The Company shall use commercially reasonable
efforts to keep the Registration Statement effective and available for use by
the Holder until all Warrant Shares underlying the Reprice Warrants and the
Remaining Warrants are sold by the Holder.
 
(b)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
 
(c)            No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.
 
(d)            Nasdaq Corporate Governance. The transactions contemplated under
this letter agreement, comply with all rules of the Nasdaq Stock Market.
 
 
 
760 Parkside Avenue Downstate Biotechnology Incubator Suite 304 Brooklyn, NY
11226
646-699-7855 info@azurrx.com
 
-3-
